Citation Nr: 1629358	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  15-23 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Propriety of a reduction of the evaluation for bilateral hearing loss from 50 percent to 40 percent, effective February 1, 2014 to May 15, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1945 to December 1946.  This matter is before the Board on appeal a November 2013 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

(The issues of entitlement to a higher evaluation for a left hip disability and the related neurological manifestations, entitlement to an earlier effective date for the grant of special monthly compensation at the housebound rate, entitlement to special monthly compensation at the aid and attendance rate, and entitlement to service connection for an eye disability (including macular degeneration) are the subject of a separate Board decision). 


FINDINGS OF FACT

The reduction in the rating for bilateral hearing loss was improper.


CONCLUSION OF LAW

The criteria for reduction for bilateral hearing loss, from 50 percent to 40 percent, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required, in any rating reduction case to determine: (1) based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability; (2) whether the examination reports reflecting such change are based upon thorough examinations; and (3) whether any improvement "actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014) (quoting Brown v. Brown, 5 Vet. App. 413, 421 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13 (1992)).

In the case at hand, the RO reduced the Veteran's hearing loss disability rating based on an audiological examination administered by the VA in October 2011.  The Board finds that this examination report has a typographical error that has not been corrected.  As such, the examination report was improperly utilized to justify the Veteran's rating reduction.  The October 2011 VA audiology examination results were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
75
75
80
5
59
52
LEFT
70
80
95
100
86
56

This is the examination the RO utilized in proposing the Veteran's rating reduction.  The Board finds that the evaluation of "5" in the right ear at 4000 decibels is clearly a typographical error.  There are six audiograms of record from July 2002 to the present and at no point was the score for 4000 hertz in the right ear below 70 decibels and it was occasionally higher.  The Board can find no evidence of record that a clarification was requested or provided.  

In addition, the RO did not determine whether any improvement in the Veteran's bilateral hearing loss resulted in an improvement in his ability to function under the ordinary conditions of life and work.  Numerous treatment notes over the course of the appeal reflect the Veteran's hearing loss disability was unchanged or worse.  See June 2009 VA audiology note "hearing seems to be getting worse; doctors have noticed the change."); July 2009 VA ENT clinic note (patient has noticed that his hearing is worse); May 2014 VA audiology evaluation (the Veteran states his tinnitus has gotten much worse and believes that his hearing has worsened, as well). 

As a result of the foregoing, the rating reduction was not proper and the Veteran's 50 percent rating is restored for the period from February 1, 2014 to May 15, 2014.


ORDER

The reduction from a 50 percent rating to a 40 percent rating (effective February 1, 2014 to May 15, 2014) for bilateral hearing loss was not proper and the 50 percent rating is restored, subject to the law and regulations governing payment of monetary benefits. 




____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


